Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with Attorney Michael F. Hoffman (Reg. No. 40,019) on March 11, 2022.
	The application has been amended as follows:

Claims

	Claim 1, line 5, replaced “the adjusted signals” with “the pair of adjusted signals”.

	Claim 5, line 2, deleted the word “dynamically”.

	Claim 9, line 2, replaced “a” with “an”.
	Claim 9, line 3, deleted the word “dynamically”.

Allowable Subject Matter
Claims 1-20 are allowed.

Regarding claims 11-20, among others, no prior art found teaches adjusting the gain of the input signal to generate a gain adjusted signal in response to the calculated maximum duty cycle and the calculated maximum adjusted duty cycle; and applying the calculated duty cycle offset to the gain adjusted signal to generate a pair of adjusted signals, wherein the pair of adjusted signals are configured to reduce a common mode voltage of the self-boosting push pull amplifier while maintaining a substantially unchanged differential mode voltage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh V. Nguyen whose telephone number is (571) 272-1767. The examiner can normally be reached from 8:30 AM – 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/KHANH V NGUYEN/           Primary Examiner, Art Unit 2843